                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY


      UNITED STATES,                     1:18-cr-0653 (NLH)

                                         MEMORANDUM OPINION & ORDER

           v.

      EUGENE SPARROW,




APPEARANCES:

Eugene Sparrow, 71981-050
PO Box 759
Minersville, PA 17954


HILLMAN, District Judge

       WHEREAS, the Court is in receipt of a letter captioned as

an “affidavit” from Defendant Eugene Sparrow, see ECF No. 30;

and

       WHEREAS, Defendant requests the appointment of counsel

under 18 U.S.C. § 3006A to investigate his claims of actual

innocence based on new Supreme Court law, see id. ¶ 8; and

       WHEREAS, there is no right to counsel in post-conviction

proceedings.    See Reese v. Fulcomer, 946 F.2d 247, 263 (3d Cir.

1991), superseded on other grounds by statute, 28 U.S.C. § 2254.

However, 18 U.S.C. § 3006A(a)(2)(B) provides that the court has

discretion to appoint counsel where “the court determines that
the interests of justice so require . . . .”; and

     WHEREAS, in Reese, the Third Circuit explained that in

determining whether counsel should be appointed, a court “must

first decide if petitioner has presented a nonfrivolous claim

and if the appointment of counsel will benefit the petitioner

and the court.   Factors influencing a court’s decision include

the complexity of the factual and legal issues in the case, as

well as the pro se petitioner’s ability to investigate facts and

present claims.”    Reese, 946 F.2d at 263-64; and

     WHEREAS, the Court finds it is not in the interests of

justice to appoint counsel at this time because the issues

involved in this case do not appear overly complex;

     THEREFORE, IT IS on this    18th    day of December, 2019

     ORDERED that Defendant’s request for counsel under 18

U.S.C. § 3006A (ECF No. 30) be, and the same hereby is, denied;

and it is finally

     ORDERED that the Clerk shall serve a copy of this Order

upon Defendant by regular mail.


                                          s/ Noel L. Hillman
At Camden, New Jersey                   NOEL L. HILLMAN, U.S.D.J.




                                  2
